This is an appeal upon the judgment-roll from an order entered in favor of the defendants Le Breton and Oliver sustaining their respective demurrers to the plaintiff's second amended complaint, and from a judgment entered thereon. The demurrers assailed the complaint as a whole and the twenty alleged causes of action attempted to be pleaded therein, upon the ground, among others, of uncertainty and ambiguity. *Page 392 
The demurrers upon the grounds stated were well taken, for the reason that it cannot be determined from the allegations of said second amended complaint whether plaintiff's causes of action were founded upon alleged injuries to his person, his property, or his character, or upon an injury to the property of one Jean Louis Ader. This complaint was ambiguous and uncertain in the further particular that it cannot be ascertained therefrom whether the acts complained of were committed by the defendants in their individual capacity, or in one of the other capacities in which they are alleged to have acted. The demurrers having been properly sustained upon the ground stated and in the particulars pointed out, it will not be necessary for us to discuss the other grounds of demurrer.
The judgment is affirmed.